Citation Nr: 0000398	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-00 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The appellant was a member of the U.S. Army Reserve and had 
unverified active duty from July 5, 1990 to August 30, 1990.  
He also had unverified periods of active duty for training 
including a period in June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) which denied the appellant's 
claim for service connection.  This case was previously 
REMANDED by the Board in November 1997 for additional 
development, and has now been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The appellant's service consisted of unverified periods 
of active duty for training in the U.S. Army Reserve.

2.  The appellant had a pre-existing seizure disorder when he 
went on active duty for training in June 1993.

3.  The appellant has not shown by a preponderance of the 
evidence that his seizure disorder permanently worsened 
during active duty for training.

4.  The appellant is not a veteran for VA benefits purposes.


CONCLUSION OF LAW

The appellant's seizure disorder was not incurred or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that this case was 
remanded in order to verify the appellant's periods of active 
duty for training, obtain service medical records, obtain 
private medical records, and perform a VA examination of the 
appellant.  The attempts to verify periods of active duty for 
training and to obtain service medical records have been 
fruitless, and the RO has exhausted all available avenues in 
the pursuit of such information.  For the purposes of this 
decision, the Board will assume that the appellant was on 
active duty for training with the U.S. Army Reserve in June 
1993, as evidenced by a line of duty determination signed on 
June 11, 1993.  With respect to the private medical records, 
the RO has attempted to obtain such records but the appellant 
failed to complete and return a medical records release form 
which is necessary to secure private medical records.  
Further, the appellant failed to report to his scheduled VA 
examination.


Factual Background

The appellant contends that he was on active duty for 
training in June 1993 at Ft. Indiantown Gap, Pennsylvania 
when he experienced his first seizure.  He states that he had 
been under a lot of stress in a higher-ranking job, and was 
losing a lot of sleep.  He states that since that time he has 
experienced periodic seizures.

As previously noted, service medical records cannot be 
located.  However, the claims file contains a number of 
private medical records.  Apparently the veteran was having 
some symptoms in 1992, as an electroencephalogram (EEG) was 
performed.  The November 1992 EEG report, which lists Dr. 
M.G. Magno, M.D., as the attending physician, shows that the 
veteran had essentially normal readings during periods of 
wakefulness and sleep.  Dr. Magno stated in a January 1996 
statement that he saw the appellant between March 1991 and 
November 1992, and did not treat him for a seizure disorder.

The file contains a letter dated June 16, 1993, signed by Dr. 
Lawrence Rodichok, M.D. of the Epilepsy Clinic at Penn State 
University Hospital.  This letter states that the appellant 
was treated in the Epilepsy Clinic on June 15, 1993, and that 
he had been seen in the Emergency Room the prior Friday (June 
11, 1993).   Dr. Rodichok states that the appellant was 
working as a cook with his reserve unit, and had been up all 
night preparing food.  He had slept only three hours.  
According to Dr. Rodichok, witnesses described a typical 
generalized motor seizure, followed by confusion, but with 
near normal functioning thereafter.  He was brought to the 
Emergency Room for evaluation.  As previously noted, records 
from the Emergency Room are not in the claims file, as the 
appellant failed to provide a release form.

Dr. Rodichok states that the veteran reported a one-year 
history of very suspicious spells involving a feeling of déjà 
vu and detachment, lasting about 15 seconds to two minutes.  
It was noted that these used to occur once a week, but right 
now it was unusual for him to get through one day without an 
episode.  He also had experienced other episodes involving a 
sick feeling in his stomach, a flushed feeling, and a 
headache.  His wife had witnessed one episode during which he 
appeared confused and incommunicative.  There was no history 
of seizures in infancy or childhood.  He did have a history 
of running off the road on his bicycle when he was 15 or 16 
years old, when he may have hit his head, or may have had a 
complex partial seizure.

There were no neurological abnormalities on physical 
examination.  Dr. Rodichok's impression was that the episodes 
represented simple partial seizures with psychic phenomenon.  
The episode witnessed by the appellant's wife might have 
represented a complex partial seizure.  Dr. Rodichok 
suspected the appellant had a secondarily generalized seizure 
on the day he was brought to the Emergency Room, and his EEG 
showed sharp waves in the left temporal region and one 
generalized spike-wave discharge.  He had apparently had a 
CAT scan in the past because of his complaints of headaches, 
and it was negative.  It was recommended that he have a 
magnetic resonance imaging (MRI) performed and be put on 
medication.

An MRI was performed at Penn State University Hospital the 
following day.  It showed findings of uncertain etiology, and 
raised the question of a previous lacunar infarction.  The 
brain otherwise appeared normal.

A second letter from Dr. Rodichok, dated June 17, 1993, 
states that the appellant had been diagnosed as having 
complex partial seizures, that he was on appropriate 
medication, but should avoid certain activities which could 
cause danger to himself or others.  He should also avoid 
sleep deprivation.

The appellant began treatment with Dr. Michael A. Morehead, 
M.D. in August 1993.  The appellant had a history of clinical 
seizures in retrospect for at least a year.  It was reported 
that the appellant had had one generalized seizure while at 
military camp and multiple partial seizures.  He was 
diagnosed with complex partial seizures and given new 
medication.  He continued treatment with Dr. Morehead.  In 
July 1994 a CT scan of the appellant's brain was performed, 
with normal results.  It was noted that the examination 
findings were unchanged since a January 1993 CT scan.

The claims file contains records from Marietta Hospital in 
Marietta, Ohio, dated in November 1993, showing the appellant 
was taken to the Emergency Room after experiencing a seizure.  
The appellant's history of seizures was reported.  His 
current medication was noted.  As the report in the claims 
file is incomplete, it is unclear if the appellant was given 
any further treatment.

In February 1995, the appellant was admitted to the Emergency 
Room at St. Joseph's Hospital in Parkersburg, West Virginia, 
due to his having had three generalized convulsions in a 
single day.  He was treated with medication and diagnosed 
with multiple generalized seizures and chronic epilepsy.  He 
was discharged two days after admission.

In May 1995, the appellant had a VA compensation and pension 
examination.  The appellant reported a history of a seizure 
first occurring about 1 1/2 years ago, involving loss of 
consciousness for 10 to 20 minutes.  Since then he had had 
five grand mal seizures.  He also had petit mal seizures in 
which he lost track of time, felt confused, and these 
occurred three to four times per week.  He had been tried on 
numerous medications.  The neurologic examination was within 
normal limits.  The diagnosis was generalized and partial 
complex seizures.  It was recommended he be tried on a newer 
anti-convulsant medication.

The file also contains numerous Social Security 
Administration (SSA) records.  Apparently the appellant was 
initially denied SSA benefits in April 1995, as it was found 
he was able to continue working.  However, this decision was 
reversed in November 1995, and disability was established as 
of December 1994.

The claims file contains a number of lay statements from the 
appellant's mother, wife, friends, fellow Reserve members, 
and co-workers.  

A November 1994 letter from the appellant's supervisor at his 
job at a restaurant describes the appellant's seizures and 
states that the seizures affect the appellant's ability to 
perform his job because they put him in danger at work.  
Another letter from a manager or owner of the restaurant 
states that the appellant had been found lying on the floor, 
almost unconscious.  Another time the appellant was found in 
the walk-in cooler, and it was unknown how long he had been 
in there.  He had reduced his hours out of concern for his 
physical safety, but he continued to be a danger to himself.

A November 1994 letter from [redacted] and [redacted] states 
that they had recently observed the appellant have a seizure 
that lasted about 7.5 minutes.

In an October 1995 statement, the appellant's mother states 
that the appellant did not have any seizures prior to June 
1993, and she did not think the episode in childhood when he 
fell off his bike involved a seizure.  

A letter from [redacted], dated in October 1995, states 
that he was on annual training with the appellant in June 
1993, when at 8:00 a.m. in the morning he observed the 
appellant rise up on his bed and begin shaking his head, then 
fall back on his bed shaking.  Two other reservists present 
stated that the appellant was having a seizure and went to 
get help.  Mr. [redacted] tried to talk to the appellant to get him 
to come out of it.  He observed the appellant's eyes roll 
back in his head and his face turn bluish gray.  He and 
another reservist then rolled him on his side and he started 
to breathe.  Another reservist arrived with smelling salts, 
and then the appellant came around, asked what was happening 
and said he did not remember anything.  At that time the 
rescue squad arrived, examined the appellant and decided to 
fly him to the hospital.

Another letter dated in October 1995 from Oscar [redacted]
III states that he was with the appellant at annual training 
in June 1993 when he observed the appellant having 
convulsions.  He stayed with the appellant until emergency 
personnel arrived.  This was the first time he had seen the 
appellant have convulsions while they were in the same 
company.

An October 1995 letter from the appellant's mother-in-law and 
father-in-law states that they had known the appellant for 
eleven years and had never seen him have a seizure until 
after June 1993.  Since that time, they had witnessed several 
seizures.

Two letters, one from [redacted], who apparently was 
in the Reserves with the appellant, and Karen Leachman, a 
former supervisor, state that they never observed the 
appellant have seizures.

Another letter received in November 1995 from a co-worker 
states that the appellant is a hazard to himself at work in 
the restaurant and could seriously harm himself if he had a 
seizure while using a dangerous appliance.

A January 1996 letter from [redacted] and [redacted] 
[redacted] states that they have known the appellant for 
thirteen years and had never seen him have any seizures.

A second letter from the appellant's mother, dated in May 
1996, states that the appellant never had a seizure until he 
returned from summer camp with the armed services in 1993.


Legal Analysis

The VA's duty to assist, as established in 38 U.S.C.A. 
§ 5107, is reserved for veterans and their dependents and 
survivors.  See Laruan v. West, 11 Vet. App. 80, 85 (1998).  
As such, unless a claimant first demonstrates by a 
preponderance of the evidence that he or she is a 
"veteran," or that the person upon whose military service 
the claim is predicated has "veteran status," the laws 
administered by the Secretary and the resources of the VA are 
not applicable or available.  See Laruan, 11 Vet. App. At 84-
86 (1998).  Veteran status must be shown for each period of 
service upon which the claim of entitlement to service 
connection is based.

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1998).  
The term "active military, naval, or air service" includes: 
(1) active duty, (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  See 
38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 1998; 
Paulson v. Brown, 7 Vet. App. 466 (1995).  Active duty for 
training includes periods of full-time duty in the Armed 
Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22).  Inactive duty includes other than 
full-time duty performed by the Reserves.  38 U.S.C.A. 
§ 101(23).

Once a claimant has carried his or her initial burden of 
establishing "veteran status" or that the person upon whose 
military service the claim is predicated has "veteran 
status," he or she is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the case of aggravation, the pre-
existing disease or injury will be considered to have been 
aggravated where there is an increase in disability during 
service.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1999).  The "presumption of aggravation" which 
provides that an increase in disability during service will 
be presumed to constitute aggravation, does not apply to a 
claimant who had only active duty for training and is not 
otherwise a veteran.  Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Rather, the claimant must show aggravation by a 
preponderance of the evidence.  The United States Court of 
Veterans Appeals (Court) has held that intermittent or 
temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Thus, in order to achieve veteran status, and be eligible for 
service connection for the claimed seizure disorder (a 
disease), the appellant must establish by a preponderance of 
the evidence that the condition was either first incurred or 
was aggravated during a period of active duty for training.  
As the appellant does not have veteran status, he is not 
entitled to the presumption of soundness.  Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).  In this case, the evidence is 
persuasive that the appellant had a pre-existing condition.  
The evidence reflects that he gave a history of having had 
seizure-like episodes for one year at the time he was brought 
to the hospital in June 1993, and his treating physicians 
have consistently commented on his having a prior history in 
evaluating the disorder. 

The question before the Board is whether the appellant's 
seizure condition, diagnosed as complex partial seizure, and 
later as chronic epilepsy, was aggravated during his period 
of training in June 1993.  As this question is one involving 
medical expertise, competent medical evidence is necessary to 
show that a permanent worsening occurred.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  The 
record is devoid of any medical evidence to that effect.  The 
fact that the appellant experienced a generalized seizure 
during his active duty for training, while he had previously 
suffered only from complex partial seizures, does not in and 
of itself show that there was a worsening of the underlying 
condition during service.  It is this essential element that 
is missing.  No competent medical evidence has been provided 
to the effect that the appellant's seizure disorder was 
aggravated by his period of service.  Rather, the medical 
evidence of record suggests that the generalized seizure in 
June 1993 was one episode along a continuum of a 
progressively worsening seizure disorder, which first 
manifested well before the period of active duty for 
training.  However, this is a medical question and the 
appellant has failed to show by a preponderance of the 
evidence that his pre-existing seizure disorder worsened 
during service.  Indeed, the appellant has not presented any 
competent medical opinion linking his seizure disorder to 
service.  In the absence of such a showing the claim must 
fail.


ORDER

Service connection for a seizure disorder is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

